     Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 1 of 11 PAGEID #: 309




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


Valerie S Blankenship, Administrator of the
Estate of Diana L. Hatt, Deceased,

                               Plaintiff,

v.                                                                         Case No. 3:19-cv-038
                                                                         Judge Thomas M. Rose

Dollar Tree Stores, Inc.,

                               Defendant.



               ENTRY AND ORDER GRANTING MOTION FOR
               SUMMARY JUDGMENT BY DEFENDANT DOLLAR TREE
               STORES, INC., (ECF 25), AND TERMINATING CASE.


        Pending before the Court is Motion for Summary Judgment by Defendant Dollar Tree

Stores, Inc. ECF 25. Because Plaintiff has no evidence that Defendant had a notice of a defect on

its property, or indeed, evidence that a defect existed, the motion will be granted.

I.      Background

        On January 29, 2017, Lawrence Hatt and his daughter, Decedent Diana L. Hatt, visited a

Dollar Tree store not far from their home. (ECF 24, PageID 126, Deposition of Lawrence Hatt, pp.

13-14). The entrance to the store contains two sets of doors with an interior vestibule area

separating the two sets of doors. (Id. at p. 13). They arrived in the midday, around noon or 1:00

p.m. (ECF 24, PageID 127). Lawrence opened the exterior door for Diana, and she entered the

vestibule area. (ECF 24, PageID 126-27, Id. at pp. 13, 17-18). Lawrence had no problem opening

the exterior door. (ECF 24, PageID 127, Id. at p. 18). Diana was a very petite woman, only
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 2 of 11 PAGEID #: 310




weighing about seventy pounds. (ECF 24, PageID 127, Id. at p. 17). When she attempted to open

one of the interior doors, her hand slipped off the door handle, and she fell backwards:

               A: It was very abrupt. And when her hand – like anybody’s hand
               trying to open – like I say, Diana was very petite, and her hand slid
               off the thing. Her hand slid off, and she just hit – landed on her
               back.

(ECF 24, PageID 129, Id. at. pp, 22-23).

       After she fell, Lawrence helped Diana to her feet, and they continued into the store to

complete their shopping. (Id. at p. 24; ECF 23, PageID 105-08, Deposition of Valerie Blankenship,

p. 14). They checked out at 15:53. ECF 28-1, PageID 277. After they finished shopping, they

went home. (Hatt Dep., p. 25). Neither Lawrence nor Diana filed a report with the store. (Id. at

pp. 23-24). Diana had no visible injuries from her fall. (Id. at p. 24).

       In a phone conversation late in the afternoon (ECF 23, PageID 103), Diana told her sister,

Valerie Blankenship, the following:

               Q. And what do you remember about that phone call?

               A. She called me and said that she went to the Dollar Tree with my
               dad and she fell. And I said, how did you fall? And she said, well,
               the door was sticking and my hand came off it and I fell back. And
               I said, did you hurt yourself? And she said, I hit my head on the
               glass door and her tailbone on the floor. ***

               Q. Did she tell you about how long it had been since she had fallen?

               A. I believe she just fell. It had just happened.

Deposition of Valerie Blankenship, pp. 6-7. (ECF 23).

       A few days later, Lawrence took Diana to the emergency room due to a headache. (Id. at

pp. 41-42). Diana was discharged the following day. (Id. at p. 47). Following this initial

hospitalization, Diana was re-admitted and discharged several times to different hospitals in the

                                                  2
      Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 3 of 11 PAGEID #: 311




Cincinnati area for treatment of various medical issues. (Id. at pp. 47, 50; Blankenship Dep. at pp.

30-33, 56). She ultimately passed away just over two months after the fall, on March 4, 2017.

(Id.).

         Plaintiff Valerie Blankenship, Administrator of The Estate of Diana Hatt, has asserted two

claims against Dollar Tree, a survivorship claim and a wrongful death claim. (Plf.’s Comp., ECF

4, at ¶¶ 9-21). Both claims are premised upon a negligence theory. (Id. at ¶¶ 1-18, 20-21).

II.      Standard of Review

         The standard of review applicable to motions for summary judgment is established by

Federal Rule of Civil Procedure 56 and associated case law. Rule 56 provides that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c). Alternatively, summary judgment is denied “[i]f there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir. 1992)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Summary judgment must

be entered “against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party's case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

         The party seeking summary judgment has the initial burden of informing the court of the

basis for its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, admissions and affidavits which it believes demonstrate the absence of a genuine


                                                 3
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 4 of 11 PAGEID #: 312




issue of material fact. Id., at 323. The burden then shifts to the nonmoving party who “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S., at 250

(quoting Fed. R. Civ. P. 56(e)).

        Once the burden of production has shifted, the party opposing summary judgment cannot

rest on its pleadings or merely reassert its previous allegations. It is not sufficient to “simply

show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to

go beyond the pleadings” and present some type of evidentiary material in support of its position.

Celotex Corp., 477 U.S., at 324.

        In determining whether a genuine issue of material fact exists, a court must assume as

true the evidence of the nonmoving party and draw all reasonable inferences in the favor of that

party. Anderson, 477 U.S., at 255. If the parties present conflicting evidence, a court may not

decide which evidence to believe by determining which parties' affiants are more credible. 10A

Wright & Miller, Federal Practice and Procedure, § 2726. Rather, credibility determinations

must be left to the fact-finder. Id.

        The instant case involves questions of state law. In reviewing an Ohio claim, this Court

must apply the law of Ohio, as interpreted by the Supreme Court of Ohio. Northland Ins. Co. v.

Guardsman Prods. Inc., 141 F.3d 612, 617 (6th Cir. 1998). Specifically, this Court must apply

the substantive law of Ohio “‘in accordance with the then-controlling decision of the highest

court of the State.’” Imperial Hotels Corp. v. Dore, 257 F.3d 615, 620 (6th Cir. 2001) (quoting

Pedigo v. UNUM Life Ins. Co., 145 F.3d 804, 808 (6th Cir. 1998). Also, to the extent that the

highest court in Ohio has not addressed the issue presented, this Court must anticipate how


                                                  4
   Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 5 of 11 PAGEID #: 313




Ohio's highest court would rule. Id. (quoting Bailey Farms, Inc. v. NOR-AM Chem. Co., 27 F.3d

188, 191 (6th Cir. 1994).

           Finally, in ruling on a motion for summary judgment, “[a] district court is not ... obligated

to wade through and search the entire record for some specific facts that might support the

nonmoving party's claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).

Thus, in determining whether a genuine issue of material fact exists on a particular issue, the

court is entitled to rely upon the Rule 56 evidence specifically called to its attention by the

parties.

III.       Analysis

           As a general matter, under Ohio law the duties an owner of a premises has to others depends

on whether the other person is an invitee, licensee or trespasser. Here, as a customer in a retail

establishment, Diana Hatt was an invitee. As to its invitees, a store owner has a duty of reasonable

care. This includes duties: to warn invitees of latent or hidden dangers known to the store owner.

Flaig v. Wal-Mart Stores East, LP, No. 1:15-cv-444, 2019 WL 6130864, at *2 (S.D. Ohio Nov.

19, 2019) (citation omitted). The mere occurrence of an injury does not give rise to a presumption

of negligence. Hochstetler v. Menards, 2016 WL 4729306, *3 (N.D. Ohio Sep. 12, 2016); Lietzke

v. Commerce Guardian Trust & Sav. Bank, 1932 WL 1674, 11 Ohio Law Abs. 642 (Ohio App.

Feb. 1, 1932).

           Dollar Tree argues that the hazard at issue was a hazard of which Dollar Tree had no notice,

which would mean that it had no duty. Hernandez-Butler v. Ikea U.S. E., LLC, 435 F. Supp. 3d

816 (S.D. Ohio 2020). The plaintiff has the burden of proving that a particular premise was unsafe

and that the premises owner had knowledge of the specific unsafe condition. Rogers v. Sears,


                                                     5
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 6 of 11 PAGEID #: 314




Roebuck and Co., 2002 WL 1393666, 2002-Ohio-3304, ¶ 3 (Ohio App. Jun. 28, 2002).

       Ohio courts have held that a party can satisfy the knowledge requirement by showing one

of three conditions: (1) that the owner created the danger; (2) that the owner had actual knowledge

of the danger and failed to give notice or address it; or (3) that the hazard existed for a sufficient

period of time to justify an inference that the failure to warn against it or remove it was attributable

to a lack of ordinary care. Ray v. Wal-Mart Stores, Inc., 2013-Ohio-2684, at ¶ 22, 993 N.E.2d 808

(Ohio Ct. App., 4th Dist.). Dollar Tree claims that Plaintiff has no admissible evidence that any

of these conditions are met.

       Blankenship argues the statements of Diana Hatt (relayed to her sister during a phone call

that took place after she was injured) and the eyewitness account of Lawrence Hatt establish

existence of a hazard and that the hazard caused Diana Hatt’s death. Plaintiff asserts Diana fell

backward and hit her head when her hand slipped off the interior door of the store because it would

not open. Blankenship Depo., pp. 6-7. Plaintiff relies on the statement of an unknown employee

of Defendant Dollar Tree to prove Defendant knew the door had been sticking. Blankenship Depo.,

pp. 10-11; Hatt Depo., pp. 13, 18-20. Lawrence testified:

               A. Okay. Diane got in the car because she doesn't drive, but I have
               a car. I drove down to the store we are talking about. I opened the
               outside door for Diane. She entered the inside door to open the
               inside door. And her hand got hold of the inside door, and her hand
               slipped off. She hit the floor and hit her head on the back wall or
               someplace. And then when this happened, a woman probably in
               her thirties dressed in – a white woman dressed in a white thing,
               probably one of the workers at Dollar Tree, I guess, came to the
               thing and said the door had been sticking. That's it. ***

                Q. Okay. Did you see how far she pulled the door open or if she
               was able to pull it open at all?

               A. It didn't open. Her hand – Diane only weighed about seventy

                                                   6
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 7 of 11 PAGEID #: 315




               pounds, quite petite. And her hand came away – you know slid off
               the handle because it wouldn't open, slid on it. And she hit the floor
               and hit her head on the floor in the back, and that's it.

Deposition of Lawrence Hatt, pp. 13, 17-18. (ECF 24) Arguably, a sticking door that throws a

customer off balance when an attempt is made to open the door is not an ordinary condition one

expects to encounter when shopping.

       Plaintiff would have the store employee statement admitted into evidence as an excited

utterance. To qualify as an “excited utterance,” a statement must be related to a “startling event”

and must be made while the declarant was “under the stress of the excitement it caused.” Fed. R.

Evid. 803(2); Maggard v. Ford Motor Co., 320 Fed. App’x 367, 372 (6th Cir. 2009). An excited

utterance is only considered trustworthy, and therefore admissible, when “circumstances may

produce a condition of excitement which temporarily stills the capacity of reflection and produces

utterances free of conscious fabrication.” Id. A hearsay statement will qualify for the excited

utterance exception only if the party proffering the statement can prove:

       (1) there [is] an event startling enough to cause nervous excitement;

       (2) the statement [is] made before there is an opportunity to contrive or misrepresent; and

       (3) the statement [is] made while the person [is] under the stress of the excitement caused

       by the event.

Id. Each of these elements ultimately concern whether “the statement was the result of reflective

thought or whether it was a spontaneous reaction to the exciting event.” Wright v. Beard, 2016

WL 7173787, *3 (W.D. Ky. 2016) (citing Haggins v. Warden, Fort Pillow State Farm, 715 F.2d

1050, 1057 (6th Cir. 1983)). When determining whether a statement is sufficiently spontaneous,

courts examine the length of time between the statement and the event. Id. If the time between


                                                 7
   Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 8 of 11 PAGEID #: 316




the event and the statement is long enough to permit reflective thought, the statement will be

excluded absent some proof that the declarant did not engage in any reflective thought during that

time. Id.

        Diana’s statements to Valerie were not made as she was falling, as she was on the ground

after her fall, as she was getting up from the fall, while she shopped throughout the store, while

she was checking out of the store, while she left the store, nor while she was getting into her car

in the parking lot. Diana’s statements to Valerie were made while Diana was in the car on the

way home. Diana arrived at the store that day at noon or 1:00 PM, and they made their purchase

at 3:53 PM. The undisputed evidence reflects that Diana’s statements were not in spontaneous

reaction to the fall, and were made at a time that, without question, would permit reflective thought.

After completing her shopping, Diana decided to call her sister on the drive home to tell her about

the fall. (Blankenship Dep., p. 7). Diana had time to reflect on the event prior to the telephone

call with her sister.

        There is also no indication that Diana was still under the stress of the excitement caused by

the event. Valerie described the conversation as follows:

                A: We weren’t on the phone very long during that conversation.
                She just wanted to let me know that it happened to her. And I asked
                her about her – I was mainly concerned about her tailbone at the
                time, but I asked her how she was feeling, and she said she was
                feeling okay at the time.

(Id.). Valerie’s testimony does not reflect, and there is no other evidence, that Diana was under

the stress of excitement caused by the fall when she talked with Valerie that afternoon. Valerie’s

testimony concerning Diana’s comment does not qualify for the excited utterance exception to

hearsay. Valerie’s testimony concerning Diana’s comment about the door sticking is hearsay and


                                                  8
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 9 of 11 PAGEID #: 317




none of the hearsay exceptions apply. Valerie’s testimony regarding this phone conversation

therefore is inadmissible for purposes of Dollar Tree’s Motion for Summary Judgment.

       Neither is Lawrence’s proffered testimony concerning the purported Dollar Tree employee

statement admissible. Lawrence’s testimony that a Dollar Tree employee said the door “had been

sticking” is hearsay. Plaintiff asserts the statement against interest exception applies. While that

the alleged statement of Dollar Tree’s employee was made against Dollar Tree’s interest, Cathey

v. Johns-Manville Sales Corp., 776 F.2d 1565, 1574–75 (6th Cir. 1985) (Medical director’s

statement held against interest of employer), Plaintiff has not proven that the alleged declarant is

unavailable.

       The hearsay exception set forth in Rule 804(b)(3) only applies if the declarant is

“unavailable” as a witness. Duncan v. General Electric, Int’l, 1:15-cv-00656, 2018 WL 4510176,

*12, n.17 (S.D. Ohio 2018). Under Rule 804, a witness is unavailable if:

                      (1) the declarant is exempt from testifying by ruling of the
               Court on the ground of privilege,

                       (2) the declarant persists in refusing to testify contrary to a
               court order to do so,

                      (3) the declarant testifies he lacks memory of the subject
               matter of his statement,

                      (4) the declarant is unable to be present to testify because of
               death or then-existing physical or mental illness, or

                      (5) the declarant is absent from the hearing and the party
               wishing to introduce the statement has been unable to procure the
               declarant’s attendance by process or other reasonable means.

Fed. R. Evid. 804(A).

       There has not been any argument of privilege, or any court order for the alleged employee


                                                 9
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 10 of 11 PAGEID #: 318




to testify. The alleged employee has not testified as to lack of memory about the statement,

because no statements or testimony have been procured from the alleged employee. Plaintiff has

not provided any evidence that the alleged employee is unavailable either due to death or illness.

Despite Decedent’s receipt having a cashier’s name on it, Plaintiff did not notice or subpoena the

deposition of this employee, or any past or present employees of Dollar Tree. Plaintiff cannot

prove this declarant is unavailable as required by Rule 804. For this reason alone, the “statement

against interest” exception does not apply to Lawrence’s testimony about what the alleged

employee allegedly said.

       Plaintiff has presented no evidence that the door was defective. There is no evidence of

any repairs or maintenance performed on the door. There is also no evidence of any prior

incidents of the door causing injury to patrons. Compare Lietzke v. Commerce Guardian Trust &

Sav. Bank, 1932 WL 1674, 11 Ohio Law Abs. 642 (Ohio Ct. App. Feb. 1, 1932).

       Under Ohio law, a plaintiff must not only prove that a defect existed, but also how long the

defect existed to indicate that the premises owner had notice of the defect, mere speculation is

insufficient. Pass v. Calvino’s Pizza, 2016 WL 7493614, 2016-Ohio-8527 (Ohio Ct. App. Dec. 30,

2016); Stephens v. City of Cleveland, 1990 WL 7030 (Ohio Ct. App. Feb. 1, 1990); (See also,

Calabrese v. Romano's Macaroni Grill, No. 94385, 2011 WL 345971, *3 (Ohio Ct. App. 2011)

(summary judgment affirmed in favor of defendant premises owner where plaintiff relied on mere

speculation and conjecture in an attempt to create genuine issue of material fact regarding the

defendant’s constructive notice of the water that caused the plaintiff to fall); Caplinger v. Korrzan

Rest. Mtg., Inc., No. CA2011-06-099, 2011 WL 5831320 (Ohio Ct. App. 2011) (holding that the

stacking of inferences and evidence that is mere speculation and hindsight cannot create a genuine


                                                 10
  Case: 3:19-cv-00038-TMR Doc #: 30 Filed: 07/02/20 Page: 11 of 11 PAGEID #: 319




issue of material fact); Fuerst v. Ford, No. 1-03-81, 2004 WL 603521 (Ohio Ct. App. 2004)

(affirming summary judgment in favor of defendant where the evidence offered by the plaintiff

was hearsay, speculation, and inferences based upon hindsight); Vermett v. Fred Christen & Sons

Co., 741 N.E.2d 954, 973-74 (Ohio Ct. App. 2000) (“It is well established that speculation is

insufficient to create a genuine issue of material fact in order to withstand summary judgment.”).

IV.    Conclusion

       Because Plaintiff cannot prove a duty on the part of Defendant to have warned or repaired

the allegedly sticking door, Defendant’s Motion for Summary Judgment (ECF 25) is GRANTED.

The captioned cause is hereby ordered TERMINATED upon the docket records of the United

States District Court for the Southern District of Ohio, Western Division, at Dayton.

       DONE and ORDERED in Dayton, Ohio, this Thursday, July 2, 2020.




                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                11
